       Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    SHAWNDRIKA LAWRENCE,                                           CIVIL ACTION
       Plaintiff

    VERSUS                                                         NO. 20-1615

    JEFFERSON PARISH                                               SECTION: “E” (5)
    PUBLIC DEFENDERS,
        Defendant


                                 ORDER AND REASONS

        Before the Court is a Motion Filed on Behalf of Richard M. Tompson, in His Official

Capacity as District Defender, 24th Judicial District, State of Louisiana, to Dismiss

Plaintiff’s Second Amended Complaint for Lack of Subject Matter Jurisdiction; for

Peremption; and Alternatively for Failure to State a Claim.1 Plaintiff Shawndrika

Lawrence has filed no opposition to the motion. For the following reasons, the motion is

GRANTED.

I.      Factual Background

        Plaintiff Shawndrika Lawrence alleges that on April 7, 2016, the Jefferson Parish

Sheriff’s Office (“JPSO”) stopped her vehicle, in which JPSO ultimately found narcotics.2

After a later search of her home, the JPSO discovered more narcotics.3 The JPSO arrested

Plaintiff and transported her to the JPSO Narcotics Division Office, where the JPSO

Defendants charged her with possession of marijuana, alprazolam, and oxycodone.4 The

Jefferson Parish District Attorney prosecuted her on the charges.5




1 R. Doc. 42.
2 R. Doc. 40 at ¶¶ 24-30.
3 Id. at ¶¶ 35, 37, 39.
4 Id. at ¶ 43.
5 Id. at ¶ 51.

                                             1
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 2 of 14



       Richard M. Tompson (“Tompson”), Jefferson Parish Public Defender, appointed

Public Defender Aubry Harris to defend Plaintiff.6 Plaintiff informed Tompson that an

inappropriate communication had occurred between Harris and Plaintiff’s civil lawyer.

Tompson then assigned Federal Public Defender Donna Oregula to defend Plaintiff.7

During a court appearance, Oregula informed Plaintiff that the District Attorney (“DA”)

was offering Plaintiff a plea deal, but Plaintiff informed Oregula that she wanted to

proceed to trial.8

       On May 31, 2017, Plaintiff appeared for trial, and Oregula advised her of the risks

associated with rejecting the plea deal.9 Plaintiff asked for another Public Defender, which

request was denied.10 Oregula later appeared before the court and informed the judge that

Plaintiff was withdrawing her plea of not guilty and pleading guilty.11 The court sentenced

Plaintiff to two years at hard labor – which it suspended – and five years active

probation.12

       Plaintiff then sued various defendants in this Court. Plaintiff sues Joseph P.

Lopinto, III; Agents Devin C. Dominic, Nicholas Schlacter, Monson, and Williams;

Jefferson Parish District Attorneys Paul D. Connick, Jr. and Joseph E. Lucore; the

Louisiana Defender Board; District Public Defender Richard M. Thompson;13 the JPSO;

Oregula; Harris; Jefferson Parish; as well as various unidentified insurance companies.14

Specifically, against Richard M. Tompson – who has filed the motion to dismiss – Plaintiff



6 Id. at ¶ 53.
7 Id. at ¶¶ 62-63.
8 Id. at ¶¶ 65-66.
9 Id. at ¶ 73-74.
10 Id.
11 Id. at ¶ 75. The court then conducted a Boykin hearing during which Plaintiff admitted that she was

knowingly pleading guilty. R. Doc. 42-2 at pp. 3-6; see also Boykin v. Alabama, 395 U.S. 238 (1969).
12 R. Doc. 40 at ¶¶ 76-7.
13 “Thompson” have should been spelled “Tompson.”
14 R. Doc. 40 at ¶ 3-23.

                                                  2
       Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 3 of 14



alleges (1) violations of the Sixth and Fourteenth Amendment to the United States

Constitution under 42 U.S.C. § 1983, (2) negligence, (3) outrageous conduct, and (4)

negligent infliction of emotional distress.15 Plaintiff also alleges a claim of “Legal

Malpractice Ineffective Assistance of Counsel” against Tompson, Oregula, and Harris.16

Tompson now moves to dismiss all claims against him.

II.     Standard of Review

        A.      Dismissal for Lack of Subject-Matter Jurisdiction

        Because federal courts are courts of limited jurisdiction, the Court must dismiss

the action if it finds it lacks subject-matter jurisdiction.17 The party asserting jurisdiction

must carry the burden of proof in response to a Rule 12(b)(1) motion to dismiss.18 In

deciding a motion to dismiss for lack of subject-matter jurisdiction, “the district court is

free to weigh the evidence and resolve factual disputes in order to satisfy itself that it has

the power to hear the case.”19 The standard of review for a motion to dismiss under Rule

12(b)(1) is the same as that for a motion to dismiss pursuant to Rule 12(b)(6).20

        B.      Dismissal for Failure to State a Claim

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss

a complaint, or any part of it, for failure to state a claim upon which relief may be granted

if the plaintiff has not set forth factual allegations in support of his claim that would entitle




15 Id. at ¶¶107-20.
16 Id. at ¶136-43. Oregula and Harris have not yet appeared in this lawsuit. Plaintiff also alleges claims of
malicious prosecution and prosecutorial misconduct against Tompson, Oregula, and Harris. The Court
assumes that Plaintiff inadvertently included Tompson, Oregula, and Harris in these claims given that they
are Louisiana Public Defenders. The Court will thus not address these two claims.
17 Fed. R. Civ. P. 12(h)(3); In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs),

668 F.3d 281, 286 (5th Cir. 2012).
18 Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir.2011).
19 Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005) (internal quotation marks and citation

omitted).
20 United States. v. City of New Orleans, No. 02-3618, 2003 WL 22208578, at *1 (E.D.La. Sept.19, 2003).

                                                     3
       Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 4 of 14



him to relief.21 “Factual allegations must be enough to raise a right to relief above the

speculative level.”22 “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”23 A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”24

However, the court does not accept as true legal conclusions or mere conclusory

statements.25 “[W]here the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

that the pleader is entitled to relief.”26

III.    Subject-Matter Jurisdiction

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.”27 Under 28 U.S.C. § 1331, federal

district courts “have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” Section 1331 does not apply, however, in cases in

which the federal question “clearly appears to be immaterial and made solely for the

purpose of obtaining jurisdiction” or “is wholly insubstantial and frivolous.”28 The party




21 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.
2007).
22 Twombly, 550 U.S. at 555.
23 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
24 Id.
25 Id.
26 Id. (quoting Fed. R. Civ. P. 8(a)(2)).
27 In re FEMA Trailer Formaldehyde Prods. Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012).
28 Bell v. Hood, 327 U.S. 678, 682 (1946); see also Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over

the years this Court has repeatedly held that the federal courts are without power to entertain claims
otherwise within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of
merit.’ ”).
                                                      4
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 5 of 14



asserting jurisdiction bears the burden of establishing the district court possesses subject-

matter jurisdiction.29

        Subject matter jurisdiction also may be premised on diversity of citizenship. Under

28 U.S.C. § 1332(a), jurisdiction is proper when (1) the parties are completely diverse, and

(2) the amount in controversy exceeds $75,000.30 The parties are completely diverse

when “the citizenship of each plaintiff is diverse from the citizenship of each defendant.”31

        There is no diversity jurisdiction in this case. By Plaintiff’s own admission, she and

all Defendants are citizens of Louisiana.32

        Neither is federal question jurisdiction under Section 1331 supported by Plaintiff’s

allegations against Tompson.33 The only federal claims asserted against Tompson are

Equal Protection and Due Process claims asserted under 42 U.S.C. § 1983, which provides

a claim against anyone who “under color of any statute, ordinance, regulation, custom, or

usage, of any State” violates another's constitutional rights.34 “To state a section 1983

claim, ‘a plaintiff must (1) allege a violation of a right secured by the Constitution or laws

of the United States and (2) demonstrate that the alleged deprivation was committed by

a person acting under color of state law.’”35

        Plaintiff does not allege that Tompson is a state actor. Even if she had, such an

allegation does not state a claim for relief that is plausible on its face. The Supreme Court

has held – and the Fifth Circuit has consistently affirmed – that a public defender is not

a state actor or acting under the color of law for purposes of Section 1983 when he is


29 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
30 See 28 U.S.C. § 1332(a).
31 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).
32 R. Doc. 40 at ¶¶2-15.
33 There is federal question jurisdiction over other defendants – state actors – but that does not confer

federal question jurisdiction over Tompson.
34 42 U.S.C. § 1983.
35 Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (quoting James v. Tex. Collin Cnty., 535 F.3d 365,

373 (5th Cir. 2008) (quoting Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 874 (5th Cir. 2000)).
                                                   5
       Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 6 of 14



performing the traditional duties of representing a defendant in a state criminal

proceeding.36 In this case, all of Plaintiff’s allegations against Tompson – as well as

Oregula and Harris37 – arise out of Oregula’s and Harris’s representation of her. Plaintiff

alleges that Oregula and Harris failed to properly investigate her defense when they “knew

all the facts surrounding Plaintiff [sic] arrest” and failed to suppress the allegedly illegally

obtained evidence.38 Plaintiff also faults them for failing to “tender a notice of appeal and

perfect an appeal on the sentencing court’s conviction sentencing guidelines.”39 All of

these duties arise, however, from Oregula’s and Harris’s – and indirectly from Tompson’s

– representation of Plaintiff in her state criminal proceeding. As such, none of them was

acting under the color of state law when he or she represented Plaintiff. Even if all

allegations are considered true, Plaintiff has not stated a claim on which relief may be

granted against Tompson under Section 1983. As a result, the Court has no federal

question jurisdiction.

IV.     Supplemental Jurisdiction of State-Law Claims

        Plaintiff also has made state-law claims against Tompson. If a court has original

jurisdiction over a federal claim pursuant to 28 U.S.C. § 1331, the court also has

supplemental jurisdiction over state law claims “so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article


36 See Polk v. Dodson, 454 U.S. 312, 325 (1981) (“With respect to Dodson's § 1983 claims against Shepard,
we decide only that a public defender does not act under color of state law when performing a lawyer's
traditional functions as counsel to a defendant in a criminal proceeding.”); Miles v. Aldredge, 795 F. App’x
319 (5th Cir. 2020) (affirming district court’s denial of leave to appeal in forma pauperis after finding that
public defenders cannot be sued for performing traditional legal functions); Wallace v, Marshall,786 F.
App’x 481 (5th Cir. 2019) (affirming district court’s summary dismissal of Section 1983 claim against state-
appointed attorney): Robinson v. Corbett, 735 F. App’x 137 (5th Cir. 2018) (“Court-appointed lawyers are
not state actors for § 1983 purposes when they are performing a lawyer’s traditional functions as counsel in
a criminal proceeding.”).
37 It must be remembered that Oregula and Harris were the actual court-appointed defenders on Plaintiff’s

case, and Tompson is the Jefferson Parish Public Defender.
38 R. Doc. 40 at ¶139.
39 Id at ¶142.

                                                      6
       Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 7 of 14



III of the United States Constitution.”40 This requirement is met if the state claims “derive

from a common nucleus of operative fact” with the original federal claims,41 such that the

relationship between the federal claim and the state claim permits the conclusion that the

entire action comprises one constitutional “case.”42 Supplemental jurisdiction is not

appropriate merely because the claims are “tangentially related” or share a broad factual

background.43 “Instead, the question is whether the proof necessary for the state claim

overlaps with the proof necessary for the federal claim.”44

        Upon dismissal of the federal claim that served as the basis for original jurisdiction,

the district court retains its statutory supplemental jurisdiction over any related state law

claims.45 Yet the Court may choose whether or not to exercise supplemental jurisdiction.46

“A district court's decision whether to exercise [supplemental] jurisdiction after

dismissing every claim over which it had original jurisdiction is purely discretionary.”47

The “general rule” in the Fifth Circuit is to decline to exercise jurisdiction over

supplemental state-law claims when all federal claims are dismissed or otherwise

eliminated from a case prior to trial—but that rule “is neither mandatory nor absolute.”48

        28 U.S.C. § 1367(c) enumerates the circumstances in which district courts may

refuse to exercise supplemental jurisdiction:




40 28 U.S.C. § 1367(a).
41 Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008) (quoting Groce v. Eli Lilly & Co., 193
F.3d 496, 500 (7th Cir. 1999)).
42 City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 164-65 (1997) (quoting United Mine Workers v.

Gibbs, 383 U.S. 715, 725 (1966)).
43 Hernandez v. Dart, 635 F. Supp. 2d 798, 814 (N.D. Ill. 2009).
44 Birdo v. Mathis, Case No. 3:15-cv-00456, 2015 WL 3948150, at *3 (S.D. Ill. June 26, 2015) (citations

omitted).
45 Briley v. Barreca, Civ. A. No. 20-907, 2021 WL 269767, at *3 (E.D. La. Jan. 27, 2021) (citing Carlsbad

Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639-40 (2009)).
46 Id.
47 Id. at 639 (“The district courts may decline to exercise supplemental jurisdiction over a claim . . . if . . .

the district court has dismissed all claims over which it has original jurisdiction.”).
48 Batiste v. Island Records Inc., 179 F.3d 217, 227 (5th Cir. 1999) (citations omitted).

                                                       7
       Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 8 of 14



        The district courts may decline to exercise supplemental jurisdiction over a
        claim under subsection (a) if –
        (1) the claim raises a novel or complex issue of State law,
        (2) the claim substantially predominates over the claim or claims over
        which the district court has original jurisdiction,
        (3) the district court has dismissed all claims over which it has original
        jurisdiction, or
        (4) in exceptional circumstances, there are other compelling reasons for
        declining jurisdiction.49

The Court's decision to retain supplemental jurisdiction is guided by “both the statutory

provisions of 28 U.S.C. § 1367(c) and the balance of the relevant factors of judicial

economy, convenience, fairness, and comity.”50 “No single factor” in the supplemental

jurisdiction analysis is dispositive.51 Courts must review all of the factors under “the

specific circumstances of a given case.”52

        Plaintiff alleges the state-law claims of legal malpractice, negligence, negligent

infliction of emotional distress, outrageous conduct, and legal malpractice.53 All four are

state-law claims that provide this Court with no independent basis for federal subject-

matter jurisdiction. While the parties have not cited us to – and this Court has found no

– case law on point in the Fifth Circuit, Holloway v. City of Milwaukee is persuasive and

instructive.54

        In Holloway, the Plaintiff alleged various civil rights claims under Section 1983

against Milwaukee and numerous police officers arising from his arrest and 1993

conviction on two charges of rape for which he served 23 years in prison.55 He also raised



49 28 U.S.C. § 1367.
50 Batiste, 179 F.3d at 227; Parker & Parsley Petroleum Co. v. Dresser Ind., 972 F.2d 580, 585 (5th Cir.
1992).
51 Parker, 972 F.2d at 587.
52 Id.
53 The Court uses the term “indirectly” because negligence, negligent infliction of emotional distress,

outrageous conduct, and malicious prosecution are alleged against “all defendants” by Plaintiff without ever
naming a specific defendant.
54 Case No. 19-cv-1460, 2020 WL 6870098 (E.D. Wis. Nov. 23, 2020).
55 Id. at *1.

                                                     8
        Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 9 of 14



a legal malpractice claim against the four attorneys who represented him in the criminal

prosecution.56 The district court found no federal-question jurisdiction over the four

defense attorneys because they were not state actors.57 The district court then found that

it had no supplemental jurisdiction over the state-law claims against them.58 The district

court explained at length why it lacked supplemental jurisdiction over the state-law

claims:

         Here, Plaintiff's case for malpractice is necessarily focused on the attorney's
         handling of his case applied to a standard for duties and obligations within
         the scope of an attorney-client relationship; it does not involve (1) the
         alleged conspiracy and malicious prosecution orchestrated by the police
         that deprived him of a fair trial, (2) any failure to intervene by other officers,
         or (3) the City's failure to train those officers, all of which supply jurisdiction
         in the first place. See generally, ECF No. 66. See also Krueger v. Nagel,
         2020 WL 6273404, at *2 (E.D. Wis. Oct. 26, 2020) (“Criminal defense
         attorneys cannot be sued under § 1983 because they do not act under the
         color of state law; they are the adversary of the State.”) (emphasis added)
         (citing Polk County).59

The Court further explained the state-law claims for malpractice against the defense

attorneys and the Section 1983 claims against the police officers were too different to be

tried as one case:

         But Defendant Foley is not involved in the civil rights claims at all; nowhere
         is he (or any of Plaintiff's other attorneys) mentioned in Counts One through
         Seven, nor does the amended complaint allege that he collaborated with the
         police to deprive him of his constitutional rights while acting under color of
         law. See generally, ECF No. 66. The claims and the relevant facts must be
         more than just tangentially related. That these claims share a broad factual
         background does not change the fact that these are simply two distinct
         cases; Plaintiff would not be expected to try a legal malpractice claim for
         negligent representation alongside a theory of intentional police
         misconduct that does not implicate the relevant attorney as a participant or
         co-conspirator. See, e.g., Zimmerman, 2006 WL 2546727, at *3 (“[P]laintiff
         does not allege that [defendant-attorney] engaged in any similar acts of
         misconduct. Additionally, all of plaintiff's civil rights claims concern
         intentional acts allegedly committed by the police officer defendants while

56 Id.
57 Id. at *4.
58 Id.
59 Id. at *3.

                                                 9
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 10 of 14



        his legal malpractice claim against [defendant-attorney] is entirely void of
        any allegation of intentional conduct. Accordingly, plaintiff's claims truly
        are separate and distinct.”). Likewise, Plaintiff allegedly suffering the same
        injury, i.e., wrongful conviction and imprisonment, resulting from the acts
        of all these defendants is not enough to confer supplemental jurisdiction.60

As in Holloway, the state-law claims against Tompson in this case do not arise out of the

same nucleus of operative facts as the Section 1983 claims alleged against the other

Defendants. The state-law claims arise out of the Tompson’s, Oregula’s and Harris’s

representation of Plaintiff during her criminal proceeding.                         These claims are only

tangentially related to Plaintiff’s claims against the other Defendants, which all arose as a

result of the stop of Plaintiff’s vehicle, her arrest, and the search of her house. The claims

against Tompson, Oregula, and Harris arose as a result of their representation of Plaintiff

subsequent to those events. Plaintiff would not be expected to try these state-law

negligence claims with her Section 1983 claims.61

        Indeed, the proof required for state-law claims of negligence is unlike that

necessary to prove a Section 1983 claim based on a constitutional violation. To allege her

state-law claims for negligence, Plaintiff need allege (1) the existence of an attorney-client

relationship; (2) negligent representation by the attorney; and (3) loss caused by that

negligence.62 To prove a claim for excessive force under Section 1983, for example – as

Plaintiff alleges in this case – a Plaintiff must prove (1) an injury that (2) resulted directly

and only from the use of force that was excessive to the need, and (3) the use of force that

was objectively unreasonable.”63 Tompson, Oregula, and Harris did not participate in the

vehicle stop, the arrest, or the search, nor are there allegations that the three public



60 Id. at *3.
61 Plaintiff’s Section 1983 claims include false arrest, excessive use of force, and failure to train the officers.
62 Ewing v. Westport Ins. Corp., 310 So. 3d 175 (La. 2020) (citing Costello v. Hardy, 864 So. 2d 129, 138

(La. 2004)).
63 Bush v. Strain, 513 F.3d 492. 501 (5th Cir. 2008).

                                                       10
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 11 of 14



defenders conspired64 with the police or the prosecution.65 Moreover, all of the acts

alleged to have been committed by the agents and the prosecution are intentional in

nature, while those alleged against Tompson, Oregula, and Harris sound in negligence.

Lastly, there is no indication – and Plaintiff has not demonstrated any – that the trial of

the constitutional claims will be affected in any way by the absence of the claims against

the public defenders.66

        Although they have not filed similar motions, the same reasoning justifies

dismissing Defendants Oregula and Harris, against whom Plaintiff brings the same state-

law claims, including legal malpractice.67 Federal courts must sua sponte inquire into

their subject-matter jurisdiction and dismiss a claim or a lawsuit should it find that it does

not possess it.68 Similar to Tompson, Plaintiff fails to allege that Oregula and Harris are

state actors for purposes of Section 1983, thereby depriving this Court of subject-matter

jurisdiction over them abased on a federal question. The state-law claims against

Tompson, Oregula, and Harris do not form part of the same case or controversy as the




64 While Plaintiff cursorily mentions the conspiracy statute, 42 U.S.C. § 1985, in the opening of her

complaint, neither the word conspiracy nor any allegation relating to a conspiracy appears to support an
allegation that the three public defenders conspired with the police or the prosecution.
65 Indeed, one reason that the Supreme Court has held that public defenders are not state actors is because

their duties are adversarial to the prosecution and the police. See Polk, 454 U.S. at 320.
66 While the case law on this point and under these factual circumstances is scarce, district courts often hold

similarly. See, e.g., Holloway v. City of Milwaukee, No. 19-CV-1460, 2020 WL 6870098, at *3 (E.D. Wis.
Nov. 23, 2020) (quoting Mourning v. Ternes Packaging, Ind., Inc., No. 1:14-cv-00772, 2015 WL 13646940,
at *3 (S.D. Ind. Aug. 24, 2015) (refusing to exercise supplemental jurisdiction over state-law claims
including legal malpractice after dismissal of Section 1983 claim); Hernandez v. Dart, 635 F. Supp. 2d 798,
814 (N.D. Ill. 2009) (same); Mooney v. Frazier, Civ. A. No. 3:08-cv-00248, 2008 WL 11429652. At *3
(S.D.W.V. Nov. 18, 2008) (same); Zimmerman v. City of Eau Claire, No. 06-C-085-S, 2006 WL 2546727
(W.D. Wis. Aug. 29, 2006) (same).
67 See, e.g., Harvey v. Bexar Cnty., 753 F. App’x 305, 306 (5th Cir. 2018) (affirming dismissal of action sua

sponte under 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to raise a nonfrivolous claim
and for filing suit against immune defendants); Champluvier v. Couch, 557 F. Supp. 2d 748, 751 (N.D. Miss.
2008) (outlining law that provides for dismissal sua sponte of claims that fail to state a claim or are frivolous
when plaintiff proceeds in forma pauperis).
68 Gonzalez v. Thayer, 565 U.S. 134, 141 (2012).

                                                       11
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 12 of 14



Section 1983 claims against the other Defendants.69 As a result, the Court will not exercise

supplemental jurisdiction over the state-law claims.

        Moreover, the Louisiana Public Defender Board (“LPDB”) is not capable of being

sued under 42 U.S.C. § 1983 as the office is not a “person” under the statute and case law

which defines that term.70 Moreover, even if it were amenable to suit under Section 1983,

numerous courts have concluded that public defenders’ offices are not state actors for

purposes of Section 1983.71 Accordingly, Plaintiff’s Section 1983 claim against the LPDB

does not state a plausible claim on its face and is dismissed sua sponte for lack of federal-

question jurisdiction and for failing to state a claim upon which relief may be granted

under 28 U.S.C. § 1915(e)(2)(B)(ii). The state-law claims against LPDB do not form part

of the same case or controversy as the Section 1983 claims against the other Defendants.

As a result, the Court will not exercise supplemental jurisdiction over the state-law claims.

V.      Amendment

        This Court denies any potential request by Plaintiff to amend her complaint.

Plaintiff filed her complaint on May 29, 2020.72 On December 22, 2020, this Court

granted Plaintiff leave to file an amended complaint to address the deficiencies raised in




69 R. Doc. 40 at ¶¶ 132, 136.
70 Lavergne v. Pub. Def. Fifteenth Jud. Dist. Ct., No. Civ. A. 6:13-2139, 2014 WL 931502, at *4 (W.D. La.
Mar. 10, 2014), aff'd, 583 F. App'x 362 (5th Cir. 2014); Ingram v. State of La. Office of indigent Defen. Bd.,
Civ. A. No. 13-435, 2013 WL 1637121, at *3 (E.D. La. Mar. 13, 20143) (“[T]he “Louisiana Public Defender
Board” is a state agency. La. Rev. Stat. Ann. § 15:146(A)(1). Therefore, the claim against the Board likewise
fails, because state agencies are not “persons” subject to suit under § 1983.”); Montgomery v. City of Lake
Charles, No. 2:10-1297, 2011 WL 887910, *2 (W.D. La. 2011) (citing Foster v. Orleans Par. Publ.
Defendants Office, Civ. A. No. 10-4563. 2011 WL 446031, *2 (E.D. La. 2011) and Fondol v. Orleans Par.
Dist. Attorney Office, Civ. A. No. 08-4158, 2008 WL 4891238, *2 (E.D. La. 2008)); Fondol, 2008 WL
4891238 at *2-3 (citing Burge v. Parish of St. Tammany, Civ. A. No. 91-2321, 1997 WL 10243, *8 (E.D. La.
1997)); Jacobs v. Port Neches Police Dep't, 915 F. Supp. 842, 844 (E.D. Tex. 1996) (same under Texas law).
71 See Amir-Sharif v. Dallas Cnty. Pub. Defen. Office, 233 Fed. Appx. 364 (5th Cir. 2007) (holding that

court-appointed counsel and Public Defenders Office are not state actors for § 1983 purposes); Johnson v.
Louisiana, 2009 WL 1788545 (W.D. La. 2009) (holding that public defender and Public Defenders Office
are not state actors when representing their indigent clients).
72 R. Doc. 1.

                                                     12
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 13 of 14



Tompson’s first motion to dismiss.73 The issues raised in Tompson’s first motion to

dismiss are the exact issues that Tompson raises now.74 On January 15, 2021, Plaintiff

filed a motion to leave a second complaint to change the incorrect spelling of a Tompson’s

name.75 This Court granted her leave to do so.76

        On February 12, 2021, Defendants moved to strike the second amended complaint

and to dismiss Plaintiff’s first amended complaint for the same reasons as before, namely,

lack of subject-matter jurisdiction, peremption, and for failure to state a claim.77 Plaintiff

again moved to amend her complaint.78 This Court granted her leave to do so.79 That

complaint is now before the Court.80

        Rule 15(a) “requires the trial court to grant leave to amend freely, and the language

of this rule evinces a bias in favor of granting to amend.”81 Although leave to amend is not

“automatic,” a district court must possess a “substantial reason” to deny a motion under

Rule 15(a).82 In deciding whether to grant leave under Rule 15(a), courts may consider

factors such as “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failures to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of allowance of the amendment, and futility of the




73 R. Doc. 19.
74 R. Doc. 14.
75 R. Doc. 23.
76 R. Doc. 24.
77 R. Docs. 30, 31.
78 R. Doc. 35. Plaintiff titled the motion as a Motion for Leave to File aa Second Amended complaint when

in reality, it was her third amended complaint.
79 R. Doc. 39.
80 R. Doc. 40.
81 Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002) (internal quotation marks

omitted).
82 Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).

                                                   13
      Case 2:20-cv-01615-SM-MBN Document 61 Filed 05/03/21 Page 14 of 14



amendment.”83 A court may properly refuse to grant leave to amend if the plaintiff failed

to cure a defect after being given earlier opportunity to do so.84

        Tompson has filed three motions to dismiss on the same grounds of lack of subject-

matter jurisdiction, peremption, and failure to state a claim.85 Plaintiff thus failed to cure

the deficiency of subject-matter jurisdiction raised for the first time on November 24,

202086 despite her repeated amended complaints. This Court denies any request to

amend given Plaintiff’s repeated failures to cure the deficiencies alleged in Tompson’s

motions to dismiss.

VI.     Conclusion

        For the foregoing reasons,87

        IT IS ORDERED that the motion to dismiss88 is GRANTED, and Plaintiff’s

claims against Richard M. Tompson in his Official Capacity as District Defender, 24th

Judicial District, State of Louisiana, Donna Oregula, Aubry Harris, and the Louisiana

Public Defender Board are DISMISSED WITHOUT PREJUDICE to refile in state

court, should circumstances so warrant.

        New Orleans, Louisiana this 3rd day of May, 2021.

                                                 _____________________ __________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE



83 In re Taxotere (Docetaxel) Prod. Liab. Litig., No. 16-CV-15397, 2020 WL 3415976, at *1 (E.D. La. May

27, 2020).
84 Arthur R. Miller et al., When Leave to Amend May Be Denied, 6 Fed. Prac. & Proc. Civ. § 1487 (3d ed.).

See, e.g., Smith v. Ayres, 845 F.2d 1360, 1366 (5th Cir. 1988) (denying a third leave to amend because
plaintiff failed to “remedy the most basic deficiencies in his earlier complaints”); Zucco Partners, LLC v.
Digimarc Corp., 552 F.3d 981 (9th Cir. 2009) (denying leave to amend after plaintiff subsequently failed to
add the requisite particularity in its claims the first two times).
85 R. Docs. 14, 31, 42.
86 R. Doc. 14.
87 Because the Court dismisses Plaintiff’s claims on the above grounds, it need not address the other

arguments raised by Defendants in the motion to dismiss.
88 R. Doc. 42.

                                                    14
